EXAMINER’S COMMENT

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	The amendments in the response received on Jan. 19, 2021, have been entered.  Claims 14-22 are pending, and after the Examiner’s Amendment (see below), claims 14-17 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
The application has been amended as follows: 
IN THE CLAIMS:
Claims 18-22  (Canceled)



Allowable Subject Matter
	Claims 14-17 are allowed and are renumbered as claims 1-4, respectively. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The Applicant’s amendments have overcome all objections and rejections of record.  With regard to the obviousness rejection under 35 USC 103, the Applicant has amended the claims to further distinguish over the prior art, and the Applicant has argued, persuasively, that one of ordinary skill in the art would not have arrived at using two distinct non-recombinase nucleases (see page 6 of the response).  In addition, one of ordinary skill in the art would have had to combine the prior art elements to arrive at the specific combination arranged in the particular order that is required by the current claims.  For these reasons, the instant claims are allowable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHY KINGDON WORLEY whose telephone number is (571)272-8784.  The examiner can normally be reached on M-F 9:00 - 5:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo "Joe" Zhou can be reached on (571) 272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CATHY KINGDON WORLEY
Primary Examiner
Art Unit 1662



/CATHY KINGDON WORLEY/Primary Examiner, Art Unit 1662